DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on 11/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0296730 to Zhou et al. (“Zhou”). 
Regarding claim 1, Zhou teaches a method of making an expandable sheath (8) (Fig. 2, Fig. 3A, and the annotated Fig. 8 below, para [0057], [0061]-[0078]) comprising: 

    PNG
    media_image1.png
    239
    662
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    465
    606
    media_image2.png
    Greyscale
 
- forming a folded configuration in an elongated inner member (the elongated inner layer 42, Fig. 3A, para [0076], and see annotated Fig. 8) by forming a crease along a first longitudinal edge and a second longitudinal edge of the elongated inner member (42), so that a first circumferential portion is positioned at least partially between the longitudinal edges in the folded configuration (see annotated Fig. 8 for reference to the crease, the first longitudinal edge and the second longitudinal edge of the elongated inner member, and the first circumferential portion); 
- covering the elongated member (42) with an elastomeric outer member (the elastic outer layer 40 is applied over the elongated member 42, Fig. 3A, para [0064] [0069]); and
 
    PNG
    media_image3.png
    287
    475
    media_image3.png
    Greyscale

- forming a proximal seal (tip seal 24) proximal a distal free end of the expandable sheath (8) (see Fig. 3A) by extending a middle member (Fig. 3A, the inner wall element 46 of tip 24 is considered equivalent to the instantly claimed middle member) from an outer surface of the inner member (42) to an inner surface of the elastomeric outer member (40) (Fig. 3A), thereby blocking a path extending between the inner and outer members with the proximal seal (see Fig. 2 and Fig. 3A, para [0064]-[0066], the tip 24 generally has a tubular structure with a slightly frusto-conical distal end, the inner wall element/middle member 46 extends from an outer surface of the inner member (42) to an inner surface of the elastomeric outer member (40), meeting the claimed limitations). 
Regarding claim 2, Zhou teaches as in one of its embodiments that includes the steps of fusing/heating the elastomeric outer member (40) to the inner member (42) at the seal (para 0098]).
Regarding claim 3, Zhou teaches outer member (44) is fused to the inner member (42) such that an unconnected length (the annual space 54) is formed distal the proximal seal (see Fig. 3A, the configuration of the annual space 54 reads on the claimed limitations).
Regarding claim 4, Zhou teaches the unconnected length (54) extends distally from the proximal seal (24) to the distal free end of the expandable sheath (8) (see Fig. 3A, the configuration of the annual space 54 is reads on the claimed limitations).
Regarding claim 5, Zhou teaches the proximal seal (24) is configured to block a path starting at the distal free end and extending proximally to the proximal seal (see Fig. 3A, the configuration of the tip seal 24 reads on the claimed limitations). 
Regarding claim 6, Zhou teaches the inclusion of extending an outer jacket (the outer layer/jacket 44, Fig. 3A, para [0064]) over the outer elastomeric member (40) at the proximal seal (Fig. 3A, para [0064]).
Regarding claim 7, Zhou teaches as in one of its embodiments that includes the steps of fusing/heating the elastomeric outer member (40) to the inner member (42) at the seal (para 0098]).
Regarding claim 8, Zhou teaches as in one of its embodiments that the outer elastomeric member (40) is foldable at the proximal seal along with the inner member (para [0099], see Fig. 37, the configuration of the elastomeric member (40) reads on the claimed limitations). 

    PNG
    media_image4.png
    201
    452
    media_image4.png
    Greyscale

Regarding claim 9, Zhou teaches as in one of its embodiments that the inner member (42) is foldable independent of the outer elastomeric member distal to the seal such that the inner member is configured to at least partially unfold to an open configuration for a passage of an implant (para [0099], see Fig. 35, the configuration of the elastomeric member (42) reads on the claimed limitations).

    PNG
    media_image5.png
    191
    447
    media_image5.png
    Greyscale

Regarding claim 10, Zhou teaches as in one of its embodiments the inclusion of forming a strain relief portion (strain relief tubular layer 82, see Fig. 27) extending distally from the proximal end of the expandable sheath and wherein the proximal seal has a proximal end adjacent a distal end of the strain relief portion (para [0087]-[0088], Fig. 27).

    PNG
    media_image6.png
    742
    224
    media_image6.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN LAN/Primary Examiner, Art Unit 1782